Citation Nr: 9902125	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  90-03 119	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine



THE ISSUES

Entitlement to service connection for headaches, impairment 
in the sense of smell, sinus disability, throat disability, 
respiratory disability, and a disability manifested by 
abnormal body odor.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1985.  This case was remanded by the Board of 
Veterans Appeals (Board) in February 1996 to the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Togus, Maine, for additional development.  The 
case is again before the Board for adjudication.

The Board remand directed the M&ROC to adjudicate the raised 
issues of entitlement to service connection for skin, 
circulatory and joint disabilities.  Service connection for 
these disabilities was denied in an October 1997 statement of 
the case, which was sent to the veteran later in October 
1997.  No subsequent correspondence on these issues has been 
received from the veteran or his representative.  Therefore, 
the Board has concluded that the veteran is not currently 
seeking appellate review with respect to any of these 
denials.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran has contended, including at his personal hearing 
at the M&ROC in November 1989, that the disabilities at issue 
are the result of his exposure in service to toxic chemicals 
at a toxic dump site on the Brunswick Naval Air Station, 
which is where he was stationed.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veterans claims for 
service connection for headaches, impairment in the sense of 
smell, sinus disability, throat disability, respiratory 
disability, and a disability manifested by abnormal body odor 
are not well grounded.


FINDING OF FACT

The veterans claims for service connection for headaches, 
impairment in the sense of smell, sinus disability, throat 
disability, respiratory disability, and a disability 
manifested by abnormal body odor are not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for headaches, impairment in the 
sense of smell, sinus disability, throat disability, 
respiratory disability, or a disability manifested by 
abnormal body odor.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 
Vet.App. 136 (1994); Grottveit v. Brown, 5 Vet.App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992).  
A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has 
stated that the quality and quantity of evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit at 92-93.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 1991). 

There were no pertinent complaints or abnormal findings on 
the veterans medical history and physical examination 
reports at service entrance in November 1981.  The veteran 
complained of headaches in May 1983, and the assessment was 
allergies.  According to records for July 1983, the veteran 
was hit in the face during a fight; X-rays were normal.  It 
was noted in August 1984 that the veteran had had exposure to 
tuberculosis.  He had a stuffy nose and a cough in November 
1985.  An undated medical history report, which appears to be 
for the veterans service discharge, reveals complaints of 
headaches; an undated physical examination report, apparently 
at the same time, discloses that no pertinent abnormality was 
found.

On VA examination in April 1986, the veteran complained of 
skin and musculoskeletal problems; there were no complaints 
involving the disabilities at issue.  No pertinent 
abnormality was found on general examination in April 1986, 
and the diagnoses did not include any of the disabilities at 
issue.

VA and private outpatient records beginning in 1986 reveal 
that the veteran complained in September 1986 of a two month 
history of a dry cough; he also noted headaches and blurred 
vision.  Pulmonary function tests in September 1986 were 
within normal limits.

According to an August 1988 medical evaluation report from 
John A. Boothby, M.D., the veterans neurological system was 
normal without evidence of significant exposure to any toxic 
substance that had caused organic symptoms.

Statements from toxicologists with the Maine Department of 
Human Services, beginning in December 1988, are to the effect 
that it was highly unlikely, and there was no supporting 
scientific evidence, that symptoms of a one time exposure to 
toxic chemicals would last for seven years.

Private outpatient records, including Maine State Prison 
Hospital records from December 1988 to April 1989, indicate 
chronic throat symptoms and headaches; it was noted in March 
1989 that the headaches might be post-traumatic.  According 
to a February 1989 statement in support of the veterans 
claim from C. K, who was stationed at the Brunswick Naval Air 
Station with the veteran in service, the veteran was exposed 
to a toxic dump site on the Air Station, which caused burning 
and itching of his skin.

On VA examination in May 1989, the veteran noted headaches 
since he had incurred head trauma in a fight in service.  The 
diagnoses were apparent hypohidrosis, generalized; possible 
urticaria (cholinergic) by history; and possible contact 
dermatitis of the feet.

Received by VA in June 1989 was a Pollution Abatement 
Confirmation Study involving the Brunswick Naval Air 
Station.

According to a September 1989 medical statement from Harry H. 
Payton, D.O., the veteran complained of multiple symptoms, 
including throat problems and difficulty swallowing.  Ear, 
nose, and throat examination was normal.  It was noted that 
the veteran had recently been diagnosed with mononucleosis, 
to which his throat complaints could be related, and that his 
complaints were far out of proportion to the physical 
findings.

Toxicologic information was received by VA in March 1992.

VA examinations were conducted in December 1997 and January 
1998.  No abnormality was found on examination of the 
veterans sense of smell.  A CT scan of the paranasal sinuses 
was unremarkable.  It was concluded that there was no 
objective evidence of any problems with the veterans 
paranasal sinuses, head, or neck.  No abnormality was found 
on neurological examination in January 1998, and the 
diagnoses were headaches, most likely secondary to eye 
strain; and no neurological disability.  The examiner 
recommended that the veteran be examined by an 
ophthalmologist, a dermatologist, and a toxicologist.

Although the veteran contends that the disabilities at issue 
are due to service exposure to toxic chemicals, there is no 
notation in his service medical records of any pertinent 
chronic disability.  Although there are postservice 
complaints of headaches, a throat disability, and coughing, 
no pertinent abnormality was found on VA examinations in 
December 1997 and January 1998 and there is no medical 
evidence on file, including in the private medical reports, 
suggesting that any of the disabilities at issue is 
etiologically related to service.  The veterans headaches 
were thought by the VA examiner in January 1998 to be due to 
eye strain.  Moreover, the statements from Dr. Boothby and 
the toxicologists with the Maine Department of Human Services 
indicate that one time exposure to toxic chemicals would 
normally not cause chronic disability.  

Although the veteran has expressed his opinion that his 
current complaints are related to service, lay persons are 
not competent to give medical opinions.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-495 (1992).  

In light of these circumstances, the Board must conclude that 
the veterans claims for service connection for headaches, 
impairment in the sense of smell, sinus disability, throat 
disability, respiratory disability, and a disability 
manifested by abnormal body odor are not well grounded.  





ORDER

Entitlement to service connection for headaches, impairment 
in the sense of smell, sinus disability, throat disability, 
respiratory disability, and a disability manifested by 
abnormal body odor is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
